Citation Nr: 0317360	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  02-00 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to VA compensation under 38 U.S.C.A. § 1151 for 
acquired psychiatric disorders and laceration of the left 
wrist.

(The issue of whether new and material evidence has been 
received to reopen the claim for service connection for 
bilateral pes planus is the subject of a separate Board 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
April 1979.  

The Department of Veterans Affairs (VA) Regional Office (RO) 
denied the § 1151 benefits at issue in March 2000.  The 
veteran disagreed with that determination in March 2000.  The 
Board remanded the issue to the RO to have it issue a 
statement of the case on the matter in July 2001.  The 
veteran perfected an appeal of its decision in December 2001.

To the extent that the veteran seeks the status as an advance 
on the docket, the request is moot since the claim has been 
acted upon.

REMAND

The Board notes that the representative requested that VA 
obtain an independent medical expert opinion pursuant to 
38 C.F.R. § 3.328 (2002) on the 38 U.S.C.A. § 1151 claim in 
the April 2003 Informal Hearing Presentation on the 1151 
issue.  This matter should be addressed by the RO.  

Next, the Board undertook development regarding the veteran's 
claim in October 2002.  The veteran submitted additional 
evidence which has not been considered by the RO.  Moreover, 
he seeks additional VA development of evidence.

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) determined that 38 C.F.R. 
§ 19.9(a)(2) (2002) is inconsistent with 38 U.S.C.A. § 
7104(a) (West 2002) because, in conjunction with the amended 
regulation codified at 38 C.F.R. § 20.1304 (2002), it allows 
the Board to consider additional evidence without having to 
remand the case to the appropriate agency for initial 
consideration and without having to obtain the claimant's 
waiver.

To date, the newly obtained evidence has not been considered 
by the RO.  In view of Disabled American Veterans, et al., 
and to provide every consideration to the veteran's claim 
without taking action that might prejudice his appeal, the 
Board is remanding the matters to the RO.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should comply with the VCAA 
and VA regulations enacted pursuant to 
it, including by providing the veteran 
with notice of the information and 
evidence necessary to substantiate his 
claim and indicating which portion of 
any such information or evidence is to 
be provided by VA and which is to be 
provided by him.  A VCAA letter must be 
sent.

2.  The veteran is informed that if 
there is outstanding relevant evidence, 
he must submit it.

3.  The RO should address the 
representative's April 2003 request for 
an independent medical expert opinion 
pursuant to 38 C.F.R. § 3.328 (2002) on 
the 38 U.S.C.A. § 1151 claim.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this REMAND, the Board 
intimates no opinion as to the ultimate outcome warranted in 
this case.  The veteran has the right to submit additional 
evidence and argument on this matter.  See generally 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


